EXHIBIT 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of March 1, 2011 (the “Employment Commencement Date”) by and
between ROYAL UNION HOLDING CORPORATION, a Nevada corporation (the “Company”),
and JES BLACK (the “Executive”).
 
WHEREAS, the Company desires to obtain the services of Executive and Executive
desires to be employed by the Company upon the terms and conditions hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the date hereof as follows:
 
Section 1.   Definitions. As used herein, the following terms shall have the
meanings
 
(a)  
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 
(b)  
“Base Compensation” shall have the meaning set forth in Section 5(a).

 
(c)  
“Benefit Plans” shall have the meaning set forth in Section 7(a).

 
(d)  
“Board of Directors” means the sitting directors of the Company as of the point
in time reference thereto is made in this Agreement.

 
(e)  
“Cause” shall have the meaning set forth in Section 9(b)(l).

 
(f)  
“Change in Control” shall have the meaning set forth in Section 9(e)(2).

 
(g)  
“Commission” means the Securities and Exchange Commission.

 
(h)  
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 
(i)  
“Company” shall have the meaning set forth in the introductory paragraph of this
Agreement, and shall include the Subsidiaries, if appropriate, and any successor
to its business and/or assets.

 
(j)  
“Confidential Information” shall have the meaning set forth in Section 8(a).

 
(k)  
“Disability” of the Executive means that, as a result of the Executive's
incapacity due to physical or mental illness, (i) the Executive shall have been
absent from his duties on a full-time basis for three (3) consecutive months, or
for an aggregate of six (6) months in any consecutive twelve (12)-month period,
(ii) a physician selected by the Executive is of the opinion that (a) he is
suffering from “total disability” as defined in the Company's disability
insurance program or policy and (b) he will qualify for social security
disability payments, and (iii) within thirty (30) days after written notice
thereof is given by the Company to the Executive (which notice may be given at
any time after the end of such six (6) or twelve (12) month periods), the
Executive shall not have returned to the performance of his duties on a
full-time basis. (If the Executive is prevented from performing his duties
because of a Disability, upon request by the Company, the Executive shall submit
to an examination by a physician selected by the Company, at the Company's
expense, and the Executive shall also authorize his personal physician to
disclose to the selected physician all of the Executive's medical records).

 
 
 

--------------------------------------------------------------------------------

 
 
(l)  
“Employment Commencement Date” means the date set forth in the introductory
paragraph of this Agreement.

 
(m)  
“Employment Period” means that period commencing on the Employment Commencement
Date and ending on the fifth (5th) anniversary of the Employment Commencement
Date; provided, however, that the Employment Period will be renewed for
additional successive terms of one (1) year unless either party provides the
other with written notice, at least ninety (90) days prior to the date that the
Employment Period would otherwise expire, of such party's intention not to so
renew such Employment Period.

 
(n)  
“Employment Termination Date” shall have the meaning set forth in Section
(9)(a)(2).

 
(o)  
“Exchange Act” shall have the meaning set forth in Section 9(e)(2).

 
(p)  
“FINRA” means Financial Industry Regulatory Authority, Inc.

 
(q)  
“Fiscal Year” means the fiscal year of the Company ending December 31 or such
fiscal year as may be amended by the Board of Directors.

 
(r)  
“Good Reason” shall have the meaning set forth in Section 9(e).

 
(s)  
“Incentive Bonus Compensation” shall have the meaning set forth in Section 5(b).

 
(t)  
“Notice of Termination” shall mean a written notice that indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under such provision.

 
(u)  
“Subsidiaries” means any majority owned subsidiaries of the Company.

 
Section 2.   Employment and Term. The Company hereby employs the Executive, and
the Executive hereby accepts such employment by the Company, for the purposes
and upon the terms contained in this Agreement. The term of such employment
shall be for the Employment Period.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.   Employment Capacity and Duties. The Executive shall be employed
throughout the Employment Period as the President and Chief Executive Officer of
the Company and shall also assume such other positions as reasonably requested
by the Board of Directors. The Executive shall have the duties and
responsibilities consistent with and incumbent upon such positions, but at all
times shall act in accordance with the directions given by the Board of
Directors. Accordingly, and not by way of limitation, as President and Chief
Executive Officer, the Executive shall be responsible for the active day-to-day
management of the Company.
 
Section 4.   Executive Performance Covenants. The Executive accepts the
employment described in Section 3 above and agrees to devote at least 50% of his
business time, attention and skills to the business and affairs of the Company
and the performance of the aforesaid duties and responsibilities.
 
Section 5.   Compensation. The Company shall pay to the Executive for his
services hereunder the compensation hereinafter provided in this Section 5. Such
compensation shall be paid to the Executive at the time, and in the manner, as
provided below.
 
(a)  
Base Compensation. The Executive shall be paid for each Fiscal Year at an annual
rate of Eighty-Four Thousand Dollars ($84,000) (“Base Compensation”) payable in
accordance with the Company's customary payroll periods or such other basis as
may be determined by the Board of Directors. The Base compensation may be
increased (but may not be decreased) at any time or from time to time by action
of the Board of Directors or the Compensation Committee thereof. The Base
compensation shall be pro-rated for any Fiscal Year hereunder that is less than
a full Fiscal Year.

 
(b)  
Incentive Bonus Compensation. The Executive shall be eligible for incentive
bonus compensation for each Fiscal Year, as determined by the Board of Directors
or the Compensation Committee thereof in its sole discretion (“Incentive Bonus
Compensation”).

 
(c)  
Common Stock. On a one time basis, upon the execution of this Agreement, the
Company shall issue to the Executive Four Million (4,000,000) shares of the
Company's restricted Common Stock.

 
Section 6.   Payment of Expenses. The Executive shall be entitled to prompt
reimbursement, upon production of original receipts, for all reasonable expenses
incurred by the Executive in the performance of his duties hereunder.
 
Section 7.   Employee Benefits, Vacations. During the Employment Period, the
Executive shall receive the benefits and enjoy the perquisites described below:
 
(a)  
Benefit Plans. The Executive shall be entitled to participate in any perquisite,
benefit or compensation plan (in addition to the compensation provided for in
Section 5), including any stock option plan, profit sharing plan and 401(k)
plan, dental insurance plan, medical insurance plan, life insurance plan, health
and accident plan and disability plan that are generally applicable to all
senior executives of the Company (collectively referred to as the “Benefit
Plans”).

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
Vacations. The Executive shall be entitled in each Fiscal Year to three (3)
weeks of vacation, during which time his compensation shall be paid in full, and
such holidays and other non-working days as are consistent with the policies of
the Company for executives generally. The number of vacation days available
hereunder shall be pro rated for any Fiscal Year that is less than a full Fiscal
Year.

 
(c)  
Insurance. The Company shall, as soon as practicable, obtain directors and
officers liability insurance for the benefit of the Executive and other officers
and directors of the Company.

 
Section 8.   Certain Company Protection Provisions. The following provisions
apply for the protection of the Company:
 
(a)  
Inventions, Copyrights, Patents and Trademarks. The Executive agrees that he
will promptly from time to time fully inform and disclose to the Company all
inventions, designs, improvements, and discoveries which he now has or may
hereafter have during the term of this Agreement which pertain or relate to the
business of the Company or to any experimental work carried on by the Company,
whether conceived by the Executive alone or with others and whether or not
conceived during regular working hours. All such inventions, designs,
improvements and discoveries shall be the exclusive property of the
Company.  The Executive shall assist the Company to obtain patents on all such
inventions, designs, improvements, and discoveries deemed patentable by things
necessary to obtain patent letters, vest the company with full and exclusive
title thereto, and protect the same against infringement by others.

 
(b)  
Confidentiality. The Executive agrees and acknowledges that, by reason of the
nature of his duties as an officer and employee of the Company, he will have
access to and become informed of confidential and secret information (oral or
written) that is a competitive asset of the Company (“Confidential
Information”), including any lists of customers or suppliers, financial
statistics, research data or any other statistics and plans contained in profit
plans, capital plans, critical issue plans, strategic plans, marketing or
operational plans, technical data and information, product information or other
information of the Company (whether or not such information qualifies as a
“trade secret” under applicable law) and any of the foregoing that belong to any
third person or company but to which the Executive has had access by reason of
his employment relationship with the Company. The Executive agrees to faithfully
keep in strict confidence, and not, either directly or indirectly, to make
known, divulge, reveal, furnish, make available or use (except for use in the
regular course of his employment duties) any such Confidential Information. The
Executive acknowledges that all manuals, instruction books, price lists,
information and records and other information and aids relating to the Company's
business, and any and all other documents (and all copies thereof) containing
Confidential Information furnished to the Executive by the Company or otherwise
acquired or developed by the Executive during the course of his employment by
the Company, shall at all times be and remain the property of the Company. Upon
termination of the Employment Period, the Executive shall return to the Company
all such property or documents (and all copies thereof) that are in his
possession, custody or control, but his obligation of confidentiality shall
survive such termination of the Employment Period until and unless any such
Confidential Information shall have become, through no fault of the Executive,
generally known to the public. The obligations of the Executive under this
subsection are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality that the Executive may have to the Company under
general legal or equitable principles or otherwise.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
Remedies. It is expressly agreed by the Executive and the Company that these
provisions are reasonable for purposes of preserving for the Company its
business, goodwill and proprietary information. In the event of any breach of
these provisions by the Executive, the parties recognize and acknowledge that a
remedy at law will be inadequate and the Company may suffer irreparable injury.
Accordingly, the Executive consents to injunctive and other appropriate
equitable relief (without the posting of a bond) upon the institution of
proceedings therefor by the Company in order to protect the Company's rights.
Such relief shall be in addition to any other relief to which the Company may be
entitled at law or in equity.

 
(d)  
Continued Cooperation. Executive shall, during and after the conclusion of his
employment relationship for any reason, cooperate fully with the Company with
respect to any internal or external agency or legal investigation, lawsuits,
financial reports, or with respect to other matters within his knowledge,
responsibilities or purview. The Company will pay a reasonable per diem for
post-termination services rendered by the Executive in compliance herewith,
based on the Executive's Base Compensation (in effect at such applicable time)
and time reasonably expended by him. The Executive shall execute all lawful
documents reasonably necessary for the Company to secure or maintain its
intellectual property and/or other confidential information.

 
Section 9.   Termination of Employment.
 
(a)  
Notice of Termination; Employment Termination Date.

 

 
(1)  
Any termination of the Executive's employment by the Company or the Executive
shall be communicated by delivery of a Notice of Termination to the other party.

 

 
(2)  
“Employment Termination Date” shall mean the date of death of the Executive or
the date of a Notice of Termination in respect of any of the following bases for
termination of employment, on which date the Employment Period and the
Executive's right and obligation to perform employment services for the Company
shall terminate:

 
 
 

--------------------------------------------------------------------------------

 
 

 
(A)  
Termination as a result of the Executive's Disability;

 

 
(B)  
Termination by the Executive for any reason or for Good Reason; provided,
however, that in the event of such termination, the date specified on such
Notice shall not be less than thirty (30) days or more than sixty (60) days
after delivery thereof;

 

 
(C)  
Termination by the Company for Cause; provided, however, that if, either by
mutual written agreement of the parties, by a binding and final arbitration
award or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected), such termination is determined not to have been for Cause, then
the Company shall pay the compensation otherwise owed to the Executive pursuant
to Section 5 during the period after such termination and prior to such
determination; or

 

 
(D)  
Termination by the Company without Cause.

 

 
(b) 
Termination for Cause:

 

 
(1)  
The Company may terminate the Executive's employment and the Employment Period
for Cause. For the purposes of this Agreement, “Cause” means the Executive's (A)
act or acts of willful misconduct injurious to the Company, monetarily or
otherwise, (B) willful and continued failure to perform substantially his duties
with the Company (other than any such failure resulting from incapacity due to a
Disability) after a demand in writing for substantial performance is delivered
by the Board of Directors, which demand specifically identifies the manner in
which the Board of Directors believes that the Executive has not substantially
performed his duties and the Executive has not cured such failure to
substantially perform the duties set forth in the demand by the Board of
Directors within thirty (30) days of receipt of such demand, (C) conviction of,
or no contest or guilty plea to, a felony crime or (D) repeated and willful
failure to follow the written directives of the Board of Directors in connection
with his employment hereunder. The Executive's employment shall in no event be
considered to have been terminated by the Company for Cause if such termination
took place merely as the result of (i) bad judgment or negligence, (ii) any act
or omission without intent of gaining therefrom directly or indirectly a profit
to which the Executive was not legally entitled, (iii) any act or omission
believed in good faith to have been in or not opposed to the interest of the
Company or (iv) any act or omission in respect of which a determination is made
that the Executive met the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the Articles of
Incorporation of the Company or the laws of the State of Nevada, in each case as
in effect at the time of such act or omission. The Executive shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the Board of Directors
that states that the Executive's conduct reflected any of the criteria set forth
above in clauses (A), (B), (C) and/or (D) of this Section 9(b)(1) and specifying
the particulars thereof in detail.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(2)  
If the Executive's employment shall be terminated for Cause, the Company shall
pay the Executive, within ten (10) days of such termination, his unpaid Base
Compensation through the Employment Termination Date at the rate in effect at
the time a Notice of Termination is given, plus any expenses incurred in
accordance with Section 6.

 

 
(c)  
Termination for Disability. The Company may terminate the Executive's employment
because of a Disability of the Executive and thereafter shall pay to the
Executive (or his designated representative), within ten (10) days of such
termination, (1) his unpaid Base Compensation otherwise payable through the
twelfth (12th) full month following the Employment Termination Date at his then
effective Base Compensation rate, plus any expenses incurred in accordance with
Section 6.

 

 
(d)  
Termination Upon Executive’s Death.  In the event of the Executive's death, the
Company; shall pay to the Executive's estate (1) any unpaid amount of Base
Compensation through the date of death at the then effective Base Compensation
rate, plus (2) any expenses incurred in accordance with Section 6.

 

 
(e)  
Termination of Employment by the Executive for Good Reason.  The Executive may
terminate his employment for Good Reason and receive the payments and benefits
specified in Section 9(f) in the same manner as if the Company had terminated
his employment other than for Cause. For purposes of this Agreement, “Good
Reason” will exist if anyone or more of the following occur:

 

 
(1)  
Failure by the Company to honor any of its material obligations under this
Agreement, including, without limitation, its obligations under Section 2
(Employment and Term), Section 3 (Employment Capacity and Duties), Section 4
(Executive Performance Covenants), Section 5 (Compensation), Section 6 (Payment
of Expenses), Section 7 (Employee Benefits, Vacations), Section 10
(Indemnification), Section 11 (Arbitration) and Section 12 (Successors and
Assigns); or

 

 
(2)  
If there is a Change in Control of the Company (as defined below) and the
employment of the Executive is concurrently or within one (1) year thereafter
terminated (i) by the Company without Cause or (ii) by the resignation of the
Employee because he has reasonably determined in good faith that his
authorities, responsibilities, salary, bonus opportunities or benefits have been
materially diminished, or that a material adverse change in his working
conditions has occurred or the Company has breached this Agreement. For the
purpose of this Agreement, a “Change in Control” of the Company will have
occurred when: (x) any person (defined for the purposes of this Section 9 to
mean any person within the meaning of Section 13( d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), other than the Company, or an
employee benefit plan established by the Board of Directors of the Company,
acquires after the sale hereof, directly or indirectly, the beneficial ownership
(determined under Rule 13d-3 of the regulations promulgated by the Securities
and Exchange Commission under Section 13(d) of the Exchange Act) of securities
issued by the Company having fifty percent (50%) or more of the voting power of
all of the voting securities issued by the Company in the election of directors
at the meeting of the holders of voting securities to be held for such purpose;
or (y) the Company merges or consolidates with or transfers substantially all of
its assets to another person and the Company is not the survivor.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(f)  
Termination of Employment by the Executive Without Good Reason. The Executive
may terminate his employment without Good Reason and receive the benefits and
payments he would receive in the same manner as if the Company had terminated
his employment for Cause.

 

 
(g)  
Compensation Upon Termination by the Company Other Than for Cause, Disability or
Death or Upon Termination by the Executive for Good Reason.

 

 
(1)  
If the Company shall terminate the Executive's employment other than pursuant to
Sections 9(b), 9(c) or 9(d), or if the Executive shall terminate his employment
for Good Reason pursuant to Section 9(e), then the Company shall pay to the
Executive the following amounts:

 

 
(A)  
unpaid Base Compensation through the Employment Termination Date at his then
effective Base Compensation Rate, plus any expenses incurred in accordance with
Section 6;

 

 
(B)  
a single-lump sum cash amount equal to the sum of the Executive's annual Base
Compensation (as in effect at the time of the Executive's termination); and

 

 
(C)  
all legal fees and expenses incurred as a result of such termination (including
all such fees and expenses, if any, incurred in contesting or disputing any such
termination, in seeking to obtain or enforce any right or benefit provided by
this Agreement, or in interpreting this Agreement).

 

 
(2)  
If the Company shall terminate the Executive's employment other than pursuant to
Sections 9(b), 9(c) or 9(d), or if the Executive shall terminate his employment
for Good Reason pursuant to Section 9(e), then any and all options granted to
the Executive by the Company shall become automatically and immediately vested
and exercisable.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(3)  
The Executive shall be under no obligation to seek other employment and there
shall be no offset against any amounts due the Executive under this Agreement on
account of any remuneration attributable to any subsequent employment that the
Executive may obtain (any amounts due under Section 9(g) are in the nature of
severance payments, or liquidated damages, or both, and are not in the nature of
a penalty).

 

 
(h)  
Non-Solicitation of Customers After Termination of Employment. The Executive
shall not, following the termination of this Agreement, for whatever reason,
either directly or indirectly:

 

 
(1)  
Make known to any person, firm or corporation the names or addresses of any of
the customers of the Company or any other information pertaining to them; or

 

 
(2)  
Call on, solicit, or take away, or attempt to call on, solicit, or take away any
of the customers of the Company on whom the Executive called or with whom he
became acquainted during his employment with the Executive, either for himself
or for any other person, firm, or corporation.

 

 
(i)  
Non-Competition Agreement.

 

 
(1)  
In connection with this Employment Agreement, Executive agrees that during the
Employment Period he shall not, without the prior written consent of the
Company, either directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, shareholder, corporate officer, director,
or in any other individual or representative capacity, engage or participate in
any business that is similar to and/or in competition in any manner whatsoever
with the business of the Company (the “Competing Activities”). Executive further
agrees that for a period of six (6) months after the termination of Executive’s
employment with the Company that he shall not engage in Competing Activities
within the State of Pennsylvania.

 

 
(2)  
Executive agrees not to solicit the customers of the Company for his personal
account or the account of any other person or entity other than the Company at
any time. The Parties hereto agree that notwithstanding Section 613.200 of the
Nevada Revised Statutes that this covenant not to compete is enforceable and
necessary to protect the Company's trade secrets including, but not limited to,
patent and trademark designs, suppliers and customer lists of the Company.

 
Section 10.   Indemnification. As an employee, officer and director of the
Company, the Executive shall be indemnified against all liabilities, damages,
fines, costs and expenses by the Company in accordance with the indemnification
provisions of the Company's Articles of Incorporation now or hereafter in
effect, and otherwise to the fullest extent to which employees, officers and
directors of a corporation organized under the laws of Nevada may be
indemnified, as the same may be amended from time to time (or any subsequent
statute of similar tenor and effect), subject to the terms and conditions of
such statute.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 11.   Arbitration. Any dispute or controversy arising under or in
connection with this Agreement (other than with respect to the provisions of
Section 8 of this Agreement) shall be settled exclusively by arbitration in the
City and County of New York, New York in accordance with the rules of the
American Arbitration Association then in effect; provided, however, that all
arbitration expenses shall be borne by the Company. Notwithstanding the pendency
of any dispute or controversy concerning termination or the effects thereof, the
Company will continue to pay the Executive his full compensation in effect
immediately before any Notice of Termination giving rise to the dispute was
given (including Base Compensation and Incentive Bonus Compensation (if any))
and continue him as a participant in all compensation benefit and insurance
plans in which he was then participating, until the dispute is finally resolved.
Judgment may be entered on the arbitrators' award in any court having
jurisdiction; provided, however, that the Executive shall be entitled to seek
specific performance of his right to be paid until the Employment Termination
Date during the pendency of any dispute or controversy arising under or in
connection with this Agreement.
 
Section 12.   Successors and Assigns. Except as hereinafter expressly provided,
the agreements, covenants, terms and provisions of this Agreement shall bind the
respective heirs, executors, administrators, successors and assigns of the
parties. If any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company fails, concurrently with the effectiveness of any such
succession, to agree in writing in form and substance reasonably satisfactory to
the Executive expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place, then the Executive shall have the right,
effected by notice to such successor not later than ninety (90) days after the
effectiveness of such succession, to terminate the Employment Period under
Section 9(e) as though such failure was an uncured breach by the Company of a
material covenant or agreement of the Company contained in this Agreement. This
Agreement is personal in nature and neither of the parties hereto shall, without
the consent of the other, assign or transfer this Agreement or any rights or
obligations hereunder, except as provided in this Section 12.
 
If the Executive should die while any amounts are payable to him hereunder, or
if by reason of his death payments are to be made to him hereunder, then this
Agreement shall inure to the benefit of and be enforceable by the Executive's
executors, administrators, heirs, distributees, devisees and legatees and all
amounts payable hereunder shall then be paid in accordance with the terms of
this Agreement to the Executive's devisee, legatee or other designee or, if
there is no such designee, to this estate.
 
Section 13.   Notices. Any notice or other communication required or desired to
be given hereunder shall be in writing and shall be deemed sufficiently given
when personally delivered or delivered by nationally recognized overnight
delivery service, addressed to the parties at their respective addresses. Such
notice shall be deemed to be given on the date of delivery.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 14.   Waiver: Remedies Cumulative. No waiver of any right or option
hereunder by any party shall operate as a waiver of any other right or option,
or the same right or option as respects any subsequent occasion for its
exercise, or of any legal remedy. No waiver by any party of any breach of this
Agreement or of any agreement or covenant contained herein shall be held to
constitute a waiver of any other breach or a continuation of the same breach.
All remedies provided by this Agreement are in addition to all other remedies by
it or the law provided.
 
Section 15.   Governing Law: Severability. This Agreement is made and is
expected to be performed in the State of New York, and the various terms,
provisions, covenants and agreements, and the performance thereof, shall be
construed, interpreted and enforced under and with reference to the laws of the
State of New York, unless otherwise indicated herein. It is the intention of the
Company and the Executive to comply fully with all laws and matters of public
policy relating to employment agreements and restrictive covenants, and this
Agreement shall be construed consistently with such laws and public policy to
the extent possible. If and to the extent anyone or more covenants, agreements,
terms and provisions of this Agreement or any portion or portions thereof shall
be held invalid or unenforceable by a court of competent jurisdiction, then such
covenants, agreements, terms and provisions (or portions thereof) shall be
deemed separable from the remaining covenants, agreements, terms and provisions
of this Agreement and such holding shall in no way affect the validity or
enforceability of any of the other covenants, agreements, terms and provisions
hereof.
 
Section 16.   Attorneys' Fees. If either party commences any action or
proceeding against the other party to enforce this Agreement, the prevailing
party in such action or proceeding shall be entitled to recover from the other
party the actual attorneys' fees, costs and expenses incurred by such prevailing
party in connection with such action or proceeding and in connection with
enforcing any judgment or order thereby obtained.
 
Section 17.   Survival. Notwithstanding anything to the contrary in this
Agreement, no expiration or termination of this Agreement by either party shall
affect any rights or obligations of either party (i) which are pursuant to
Sections 8, 9(g), 10, 11, 12, 13, 14, 15, 16, 17, and 18 of this Agreement, or
(ii) any other provisions intended by the parties to survive such expiration or
termination.
 
Section 18.   Miscellaneous. This Agreement constitutes the entire understanding
of the parties hereto with respect to the subject matter hereof. This Agreement
may not be modified, changed or amended except in writing signed by the
Executive and the Company. This Agreement may be signed in multiple
counterparts, each of which shall be deemed an original hereof. The captions of
the several sections and subsections of this Agreement are not a part of the
context hereof, are inserted only for convenience in locating such sections and
subsections and shall be ignored in construing this Agreement.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Executive
Employment Agreement as of the date first above written.
 
COMPANY:
 
EXECUTIVE:
     
ROYAL UNION HOLDING CORPORATION
 
JES BLACK
           
By:       /s/ Jes Black
 
/s/ Jes Black
Name:  Jes Black
Title:    President
   

 